United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________


No. 11-1324                                                September Term, 2012
                                                                           CMCR-09-001
                                                     Filed On: April 23, 2013
Ali Hamza Ahmad Suliman al Bahlul,

              Petitioner

      v.

United States of America,

              Respondent



       BEFORE:      Garland, Chief Judge; Henderson, Rogers, Tatel, Brown, Griffith,
                    and Kavanaugh, Circuit Judges

                                           ORDER

        Upon consideration of respondent’s petition for rehearing en banc, the response
thereto, and the vote in favor of the petition by a majority of the judges eligible to
participate, it is

        ORDERED that the petition be granted. This case will be reheard by the court
sitting en banc. It is

      FURTHER ORDERED that the court's order filed on January 25, 2013, be
vacated. It is

     FURTHER ORDERED that the oral argument before the en banc court be heard
Monday, September 30, 2013 at 9:30 a.m. It is

        FURTHER ORDERED that, in addition to filing briefs electronically, the parties
file 25 paper copies each of the briefs and the appendix, in accordance with the
following schedule:

             Brief for Petitioner Bahlul                 May 24, 2013

             Appendix                                    May 24, 2013

             Amicus Curiae Brief in
             Support of Petitioner (if any)              June 10, 2013
                   United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________

No. 11-1324                                                  September Term, 2012

               Brief for Respondent United States          July 10, 2013

               Amicus Curiae Brief in
               Support of Respondent (if any)              July 25, 2013

               Reply Brief for Petitioner Bahlul           August 8, 2013

       It is

       FURTHER ORDERED that in addition to the issues the parties raise in their en
banc petition and opposition thereto, the parties are requested in their briefs to
specifically address and provide their positions on these questions:
       (1)     For purposes of considering whether the Military Commissions Act of 2006
               may permissibly proscribe pre-2006 conduct that was not a war crime
               triable by military commission under 10 U.S.C. § 821 before 2006, does
               the Ex Post Facto Clause apply in cases involving detainees at
               Guantanamo?
       (2)     Assuming arguendo that, as Hamdan II concluded, the Military
               Commissions Act of 2006 does not proscribe pre-2006 conduct that was
               not a war crime triable by military commission under 10 U.S.C. § 821
               before 2006, and that 10 U.S.C. § 821 permits trial by military commission
               only for war crimes that were proscribed under the international law of war
               at the time of the offense, was conspiracy a violation of the international
               law of war at the time of Bahlul's offense?

       Because the briefing schedule is keyed to the date of argument, the court will
grant requests for extension of time limits only for extraordinarily compelling reasons.
The briefs and appendix must contain the date that the case is scheduled for oral
argument at the top of the cover. See D.C. Cir. Rule 28(a)(8).

       A separate order will issue regarding allocation of oral argument time.

                                        Per Curiam

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                   BY:    /s/
                                                          Michael C. McGrail
                                                          Deputy Clerk


                                           Page 2